Counsel for the movant allege that this court in its decision overlooked the following authorities: Chaires
v. Atlanta, 164 Ga. 754, supra; Buchanan v. Warley, 245 U.S. 60,81, supra, and the fourteenth amendment to the Federal constitution; art. 1, sec. 1, par. 2, of the constitution of Georgia. The decision in the Chaires case dealt with the regulation of barber shops and is not applicable to the issues of the instant case. The Buchanan case dealt with "the civil right of a white man to dispose of his property [a land lot] if he saw fit to do so to a person of color and of a colored person to make such disposition to a white person." That decision does not apply to the facts of this case. And, under the rulings of the Supreme Court of Georgia in Schlesinger v. Atlanta, cited in our original opinion, the city ordinance involved in the instant case is not in violation of the fourteenth amendment to the constitution of the United States, or of art. 1, sec. 1, par. 2, of the constitution of Georgia.
Rehearing denied. Gardner, J., concurs. MacIntyre, J.,dissents. *Page 154